Citation Nr: 0622700	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-08 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to April 
1969.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 RO rating decision, which 
determined that new and material evidence had been received 
to reopen a claim of entitlement to service connection for 
PTSD and denied the claim on the merits.  

Notwithstanding the RO's determination to reopen the 
veteran's PTSD claim, the Board must make an independent 
assessment as to whether new and material evidence sufficient 
to reopen the veteran's claim has been received under 38 
U.S.C.A. § 5108.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  The issue on appeal is phrased accordingly.  

In April 2006, the veteran appeared at the RO and testified 
at a hearing before the undersigned Veterans Law Judge, who 
has been designated to make the final disposition of this 
proceeding for VA.  A transcript of that hearing is 
associated with the claims file.   


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  In an unappealed September 2001 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for PTSD; the evidence received since the 
September 2001 RO decision includes evidence that is 
cumulative or redundant of evidence previously considered and 
does not, by itself or when considered with previous 
evidence, relate to an unestablished fact necessary to 
substantiate the claim and raise a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for PTSD; and 
the September 2001 RO decision is final.  38 U.S.C.A. §§ 
5108, 7105(c) (West 1991 and 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001, 2005); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and to assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  The Board will assume 
for the purposes of this decision that the liberalizing 
provisions of the VCAA are applicable to the veteran's claim 
to reopen.  However, nothing in the Act shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating the claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
prior to the RO decision in January 2004, and as explained 
herein below, the notice complied with the requirements of 
the VCAA as interpreted by the Court in Pelegrini II.  

The veteran was apprised of the VCAA and its impact on his 
claim by letter dated in September 2003.  In that letter, the 
RO advised him of what was required to prevail on his 
application to reopen a claim of entitlement to service 
connection for PTSD (e.g., new and material evidence, and how 
those terms are defined), what specifically VA had done and 
would do to assist in the claim, and what information and 
evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  

The Board notes that the VCAA notice letter did not 
specifically request the veteran to provide VA with all 
relevant evidence and argument pertinent to his claim in his 
possession.  In any case, the Board deems that this 
particular notice deficiency was essentially cured, with no 
resulting prejudice to the veteran (see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006)).  Following 
adjudication of the veteran's claim in January 2004 (of which 
he was provided a copy), the RO issued the veteran a 
statement of the case in February 2004 and supplemental 
statements of the case in May 2004, July 2004, and June 2006, 
which provided the veteran opportunity to identify or submit 
any evidence he wished to be considered in connection with 
his appeal.  The Board finds that the veteran had actual 
knowledge of the need to submit evidence pertinent to his 
claim and that there is no indication that he has additional 
evidence in his possession, not previously submitted, that is 
of the type that should be considered in assessing the claim.  
Moreover, the Board takes note that the veteran has a 
representative who is deemed competent to offer proper 
guidance and counsel in regard to what evidence is needed to 
substantiate his claim and what his responsibility is in 
producing evidence in his possession that is relevant to the 
claim.  

In sum, the RO has sufficiently informed the veteran of the 
information or evidence needed to substantiate his claim, and 
the parties responsible for obtaining that evidence.  With 
regard to notification, all the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, due process 
in regard to notification has been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).  In this case, based on the information the RO has 
provided to the veteran, as referenced above, VA has 
satisfied its obligation to notify.  

B.  Duty to Assist

VA has amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005)).  
Although the rule is generally effective on November 9, 2000, 
the amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing.  It applies to 
any claim to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It 
therefore applies to the veteran's claim to reopen, which was 
received in September 2003.  

The second sentence of 38 C.F.R. § 3.159(c) and the provision 
of 38 C.F.R. § 3.159(c)(4)(iii), which relate to the 
assistance VA will provide to a claimant attempting to reopen 
a finally decided claim, provide rights in addition to those 
provided by the VCAA.  The authority to provide such 
additional assistance is provided by 38 U.S.C. § 5103A(g), 
which provides that nothing in § 5103A shall be construed to 
preclude VA from providing such other assistance to a 
claimant in substantiating a claim as VA considers 
appropriate.  Because VA has no authority to make these 
provisions retroactively effective, they are applicable on 
the date of the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are applicable to the 
veteran's claim to reopen, which was received in September 
2003.  

To that end, VA has made reasonable efforts to identify and 
obtain relevant records in support of the veteran's claim.  
The veteran maintains that he is entitled to service 
connection for PTSD.  He was afforded the opportunity to 
testify at personal hearings at the RO before a local hearing 
officer in May 2004 and before the undersigned in April 2006.  
The RO has obtained the veteran's service medical records, as 
well as VA treatment records identified by the veteran to 
support the claim.  The veteran has not identified any 
private medical records for the RO to obtain on his behalf, 
nor has he identified any additional evidence or information 
that could be obtained to substantiate the claim.  In that 
regard, the veteran's representative at the April 2006 
hearing indicated that the veteran's "201 file" (military 
personnel record) should be obtained; however, as will be 
discussed in greater detail in the decision herein below, 
that file will not yield evidence probative of the 
corroboration of the alleged in-service stressor.  Thus, 
delay of this case to obtain the personnel file would be 
pointless.  

Further, the Board notes that VA's duties under the VCAA do 
not mandate obtaining a medical examination or opinion prior 
to a claim having been reopened.  In any case, medical 
inquiry in the form of a VA examination in an effort to 
substantiate the PTSD claim would not be necessary because 
the record already contains medical evidence of a diagnosis 
of PTSD and medical nexus evidence relating PTSD symptoms to 
an in-service stressor, as will be described below.  In any 
case, this case does not turn on the absence of medical 
evidence but of corroboration of the alleged in-service 
stressor, which is not accomplished through a medical 
examination.  Accordingly, the Board is satisfied that 
insofar as such are applicable to the veteran's claim to 
reopen, the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  New and Material Evidence to Reopen Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service incurrence 
will be presumed for certain chronic diseases, including 
psychoses, if manifest to a compensable degree within the 
year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for a disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In regard to claims specifically involving PTSD, service 
connection requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) [i.e., under the 
criteria of DSM-IV]; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

Generally, a claim that has been previously denied may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105.  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

"New evidence" means existing evidence not previously 
submitted to agency decisionmakers; "material evidence" 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  "New and material 
evidence" can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court held that the prior 
holdings in Justus and Evans v. Brown, 9 Vet. App. 273 (1996) 
- that the credibility of the evidence is to be presumed - 
was not altered by the Federal Circuit decision in Hodge, 
supra.

In the present case, the RO in a rating decision of September 
2001 denied service connection for PTSD, on the basis that 
the evidence did not corroborate that a stressful experience 
had occurred (or that the veteran had served in combat) and 
that there was no confirmed diagnosis of PTSD in accordance 
with DSM-IV.  In a letter dated in September 2001, the RO 
informed the veteran of its determination and of his rights 
to appeal.  As the veteran did not appeal the RO's September 
2001 decision, it is considered final, with the exception 
that the claim may be reopened if new and material evidence 
is received.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991 
and 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001, 2005); 
38 C.F.R. § 3.156 (2005).

The last final disallowance of the veteran's claim in this 
case is the September 2001 RO decision.  As such, the Board 
will consider evidence submitted since this determination in 
order to ascertain whether that evidence is new and material 
to reopen the veteran's claim of service connection for PTSD.  

When the RO in September 2001 denied the claim of service 
connection for PTSD, it had considered the veteran's service 
medical records, his military discharge document (DD Form 
214N), VA medical records, and a statement of the veteran's 
wife.  Service records do not show any complaints, clinical 
findings, or diagnosis of a psychiatric disorder.  Post-
service VA medical records show that beginning in 2000 the 
veteran was seen with complaints of frequent and recurring 
nightmares ever since Vietnam.  He was evaluated in the 
mental health clinic and diagnosed with rule out PTSD in May 
2000; in October 2000, the assessment was probable PTSD.  In 
May 2000, the RO sent the veteran a questionnaire, requesting 
that he furnish detailed descriptions of his specific 
traumatic incident(s) which produced the stress that resulted 
in his mental condition.  The veteran did not respond.  In a 
statement received in May 2001, the veteran's wife indicated 
that the veteran has experienced nightmares and had numerous 
jobs since his discharge from service.  
 
The evidence received since the September 2001 rating 
decision consists of private and VA outpatient treatment 
records, and statements and testimony of the veteran and his 
wife.  VA records dated in 2002 and 2003 show treatment for 
chronic PTSD.  In a December 2003 record, it was noted that 
the veteran was likely experiencing PTSD but that he "did 
not see fit to inform [the evaluator] of any specific 
traumatic episodes even though he was directly asked this on 
the questionnaire he was given."  In a December 2004 private 
psychological evaluation, the veteran was diagnosed with PTSD 
associated with his military service while serving in 
Vietnam.  In statements and testimony, the veteran described 
in detail his stressor related to Vietnam, which involved 
waking up in bed while on R & R in DaNang in January 1967 
with a young Vietnamese woman ("girl") having placed his 
gun in his mouth.  He said that in feeling threatened, he 
knocked her out and then shot her.  He then ran from the 
house, which was run by a Vietnamese couple, and notified his 
supervisor, a petty officer.  He said that he could not 
recall the name of anyone connected to the incident.  He said 
that he suffered no consequences from the incident except 
that he began to experience bad dreams and he exhibited 
behavioral problems that resulted in military misconduct 
proceedings.  He indicated that ever since Vietnam he has 
continued to experience bad dreams, has had problems with 
interpersonal relationships, and has had trouble maintaining 
a job.  

In regard to the evidence submitted since the September 2001 
RO decision, the Board finds that to the extent that it was 
not in existence at the time of the previous RO decision it 
constitutes new evidence.  Notwithstanding such evidence 
being considered "new," the Board finds that the additional 
evidence is not "material" for the reason that it does not 
relate to the unestablished fact necessary to substantiate 
the claim and raise a reasonable possibility of 
substantiating the claim, as required under 38 C.F.R. § 
3.156.  In this case, the required "unestablished fact" in 
regard to PTSD consists essentially of the following:  
medical evidence of a diagnosis of PTSD (per DSM-IV 
criteria), medical nexus evidence associating PTSD symptoms 
with an in-service stressor, and credible evidence to show 
that the alleged in-service stressor happened.  While the 
additional evidence satisfies some of these requirements and 
raises a possibility of substantiating the claim, it 
significantly does not satisfy all, particularly in regard to 
evidence that the claimed in-service stressor occurred.   

For example, additional medical records show current clinical 
findings of PTSD associated with the veteran's Vietnam 
service.  Such evidence is clearly new and material, as it 
relates to the unestablished fact of a diagnosis of PTSD and 
a medical nexus associating PTSD to an in-service stressor, 
both of which are necessary to substantiate the claim and 
raise a reasonable possibility of substantiating the claim.  
Such elements were not present when the RO initially 
adjudicated the veteran's claim in September 2001.  
Nevertheless, the additional evidence is not probative of the 
issue of whether there is credible supporting evidence that 
the claimed in-service stressor occurred, which is the final 
element required to establish service connection for PTSD 
(involving a non-combat related stressor) and a basis that 
the RO previously denied the veteran's claim in September 
2001.  

The evidence added to the file since September 2001 still 
does not relate to the corroboration of the occurrence of the 
claimed stressor.  In furnishing evidence relevant to an in-
service stressor, the veteran has submitted statements and 
testimony specifically describing the nature and 
circumstances of a single, non-combat incident, which he 
claims has led to the development of PTSD.  For the purposes 
of reopening a claim, his statements are presumed credible, 
and, to the extent not cumulative and redundant of assertions 
and theories already raised, are considered new evidence.  
See Justus, Evans, supra.  Nevertheless, even if his 
assertions of the stressor are presumed credible, his 
assertions are not material evidence.  While they relate to 
an unestablished fact necessary to substantiate the claim, 
they do not raise a reasonable possibility of substantiating 
the claim.  

The veteran's alleged stressor, which involves a civilian 
Vietnamese woman or girl, may well have occurred, but for VA 
purposes, corroboration of the incident is one of the 
requirements for establishing service connection for PTSD 
involving a non-combat related stressor event.  Given the 
veteran's additional statements and testimony regarding the 
claimed stressor, it is the Board's judgment that there is no 
reasonable possibility of substantiating the claim.  In 
short, his stressor is anecdotal and unverifiable based on 
the information provided in the record.  The veteran's 
representative has claimed that VA has failed in its duty to 
assist by not obtaining the veteran's service personnel file; 
however, the Board fails to see how such file will 
corroborate an alleged stressor involving an altercation 
between the veteran and an unknown Vietnamese woman, which by 
the veteran's own admission was not witnessed by any 
individual.  The veteran's report of the incident to his 
supervisor, a petty officer whose name he could not recall, 
is not the type of information that would be recorded in his 
personnel file, especially when he did not see his supervisor 
writing any notes of the incident (see April 2006 Hearing 
Transcript, page 8) and when his supervisor had reportedly 
told him to not "worry" about it because incidents like 
that happened "all the time" (see May 2004 Hearing 
Transcript, page 8).  Further, evidence of the veteran's 
abrupt behavioral change after the incident, as alleged 
through testimony, in the form of records of misconduct also 
would not serve to corroborate the particular stressor as 
alleged by the veteran.  One would have to resort to 
speculation as to the specific root cause of any misconduct 
recorded in his personnel file.  At his May 2004 hearing, for 
example, he referred to an incident wherein he got in trouble 
over black market activities, which was a misunderstanding on 
his part, and he did not articulate how it could have related 
to his alleged stressor (see Transcript, pages 7-8).  

Thus, when considered with the previous evidence, while the 
additional records showing a current diagnosis of PTSD 
related to an in-service stressor are considered new and 
material evidence as they are not cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim, the additional evidence received in 
regard to the stressor corroboration is not new and material.  
The Board finds that this evidence does not raise a 
reasonable possibility of substantiating the veteran's claim 
under 38 C.F.R. § 3.156.  Thus, the claim of entitlement to 
service connection for PTSD has not been reopened, and the 
September 2001 RO decision remains final.  


ORDER

As new and material evidence has not been received to reopen 
claim of entitlement to service connection for PTSD, the 
claim is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


